Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant challenges a decision of the Unemployment Insurance Appeal Board finding that she was terminated from her employment as a tour guide for a New York City bus company under disqualifying circumstances. We affirm. The record reveals numerous complaints from both customers and coworkers regarding claimant’s obnoxious and rude behavior and establishes that claimant disregarded numerous warnings from the employer to correct her inappropriate behavior. Under these circumstances, we find substantial evidence to support the Board’s conclusion that claimant engaged in disqualifying misconduct (see, Matter of Inman [Sweeney], 241 AD2d 619; Matter of Teran [Hudacs], 198 AD2d 595, 596). Although claimant denied acting in an offensive manner, this presented a credibility issue for the Board to resolve (see, Matter of Pasquarosa [Euro Brokers — Commissioner of Labor], 260 AD2d 903, 904).
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.